Citation Nr: 0712523	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-19 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD). 

3.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to February 
1971.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which granted service connection 
for diabetes mellitus, type II, evaluated as 20 percent 
disabling.  The case is also on appeal from a February 2003 
rating decision that denied service connection for PTSD and 
schizophrenia, each on the merits.  

The Board observes that it denied service connection for an 
acquired psychiatric disorder, including PTSD, in a final 
1990 decision.  Thus, the issue now before the Board is 
whether new and material evidence has been received to reopen 
a claim for service connection for PTSD.  Regardless of the 
fact that the RO adjudicated the underlying service 
connection merits, the Board must adjudicate the initial 
issue of new and material evidence in the first instance, 
because this initial issue determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 196), aff'g 8 Vet. App. 1 (1995).  

The issue of entitlement to service connection for 
schizophrenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1990 Board decision denied service connection 
for an acquired psychiatric disorder, including PTSD. 

2.  Evidence added to the record since the September 1990 
Board decision does not relate to an unestablished fact 
necessary to substantiate the appellant's claim for service 
connection for PTSD, and does not raise a reasonable 
possibility of substantiating the claim.

3.  The competent medical evidence, overall, does not 
demonstrate that the veteran's service-connected diabetes 
mellitus, type II, requires regulation of activities.


CONCLUSIONS OF LAW

1.  Evidence received since the September 1990 Board decision 
denying service connection for an acquired psychiatric 
disorder, including PTSD, is not new and material, and the 
claim is not reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

2.  The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 7913 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

New and Material Evidence

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

38 C.F.R. § 3.156(a) defines new evidence as existing 
evidence not previously submitted to agency decision makers.  
Material evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence must not be cumulative or 
redundant of evidence previously on file at the time of the 
last denial and must raise a reasonable possibility of 
substantiating the claim.

The September 1990 Board decision denying service connection 
for an acquired psychiatric disorder, including PTSD, is 
final and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7104 (West 2002).  In order to 
reopen this claim, the veteran must present or secure new and 
material evidence with respect to the claim.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The September 1990 Board decision found that the veteran did 
not have PTSD.  Evidence of record included service and post-
service medical records.  

Since the September 1990 Board decision, the veteran has 
submitted private medical reports and numerous additional VA 
inpatient and outpatient psychiatric and medical records.  
None of these private or VA records provides an actual 
diagnosis of PTSD.  See 38 C.F.R. §§ 4.125(a), 4.130 (2006).  

The private treatment records include a February 2002 private 
report from a registered nurse at the veteran's assisted 
living facility.  The report only describes the veteran as 
having a number of medical conditions, including PTSD.  It 
does not provide a diagnosis.  The VA records only include 
notations that the veteran has symptoms of PTSD, provide a 
diagnosis of rule out PTSD, and identify PTSD on a problem 
list.  A November 2006 VA consultation report reviews the 
veteran's contentions, an interview with the veteran, and the 
results of diagnostic testing.  It concludes that a diagnosis 
of PTSD could not be made and the veteran was not an 
appropriate candidate for PTSD-focused treatment.  The report 
of a February 2003 VA psychiatric examination provides an 
Axis I diagnosis that does not include PTSD, providing 
evidence against this claim. 

The medical evidence received since the September 1990 Board 
decision is not material within the meaning of 38 C.F.R. § 
3.156.  The additional evidence simply fails to show that the 
veteran has a diagnosis of PTSD.  If anything, the additional 
medical records constitute evidence against entitlement to 
service connection for PTSD by showing he does not have that 
condition.  

Since the September 1990 Board decision, the veteran has also 
submitted his own additional contentions that he has PTSD.  
The veteran himself is not competent to diagnose the etiology 
of his own disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
or diagnoses and that such evidence does not provide a basis 
on which to reopen a claim of service connection.  Further, 
the veteran's contentions are essentially the same as those 
previously made to VA. Thus, this evidence is not new.  Reid 
v. Derwinski, 2 Vet. App. 312 (1992); see also Anglin v. 
West, 11 Vet. App. 361, 368 (1998) (veteran's testimony 
supporting fact previously rejected regarding an alleged PTSD 
stressor was cumulative).

Increased Initial Evaluation 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The rating schedule provides that diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities 
warrants a 40 percent disability evaluation.  Diabetes 
mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet warrants a 20 percent 
disability evaluation.  Diagnostic Code 7913.

Note 1 states to evaluate compensable complications of 
diabetes separately unless they are part of the criteria used 
to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.  Note 2 states that when diabetes 
mellitus has been conclusively diagnosed, VA is not to 
request a glucose tolerance test solely for rating purposes.  
Diagnostic Code 7913.

Various inpatient and outpatient VA and private treatment 
records dated during the relevant appeal period do not 
demonstrate that the veteran's diabetes requires a restricted 
diet or regulation of activities.  These records therefore 
constitute evidence against a higher initial evaluation under 
Diagnostic Code 7913.

A November 2002 VA diabetes clinic note provides that the 
veteran walked 20-30 minutes a day with a cane.  The veteran 
lived in an assisted living facility that had no specific 
diets for diabetics.  The veteran was to be referred to a 
dietician.  This report is evidence against a higher initial 
evaluation under Diagnostic Code 7913.  While the report 
suggests that the veteran's diabetes would benefit from a 
diet, it also shows that he was able to do daily exercise 
activity without restriction.  

The report of a December 2002 VA examination provides a 
pertinent diagnosis of diabetes mellitus, type II, poorly 
controlled (? compliance problem).  The report does not state 
that the veteran was on a diet or a regulation of activities.  
Thus, it does not support a 40 percent initial evaluation and 
provides more evidence against this claim under Diagnostic 
Code 7913.

The veteran's own contentions do not support his claim for a 
higher initial evaluation.  The veteran is not competent to 
provide an opinion addressing whether a service-connected 
disability satisfies diagnostic criteria.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
As a result, his assertions cannot constitute competent 
medical evidence that his diabetes mellitus warrants a higher 
initial evaluation.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's diabetes mellitus does not warrant an increased 
initial evaluation.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in April 2002 and May 2003; 
rating decisions dated in December 2002 and February 2003; 
and statements of the case dated in June 2003.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims (including the 
application to reopen the claim for service connection for 
PTSD, service connection for PTSD on the merits, and an 
increased initial evaluation for diabetes mellitus, type II), 
the evidence considered, the pertinent laws and regulations 
(again, addressing an application to reopen a final denial of 
service connection, service connection on the merits, and an 
increased initial evaluation), and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant these claims.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA 
authorization forms submitted by the veteran in November 2006 
make clear that they relate to records of treatment for 
schizophrenia, not PTSD or diabetes mellitus.  

The Board finds that VA need not provide an examination for 
the veteran's PTSD claim, as it is not reopened.  38 C.F.R. 
§ 3.159(c)(4)(C)(ii).  With respect to the veteran's diabetes 
mellitus, VA conducted an examination in December 2002.  The 
veteran has not contended that his diabetes mellitus has 
increased in severity since that time, or submitted any 
competent medical evidence showing such an increase.  The 
veteran's increased initial evaluation claim may be properly 
adjudicated on the current record.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

In light of the foregoing, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.      

ORDER

New and material evidence not having been received to reopen 
a claim for service connection for PTSD, the veteran's 
application to reopen the claim is denied.

An initial evaluation in excess of 20 percent for diabetes 
mellitus, type II, is denied. 


REMAND

Statutes and regulations require that the VA assist a 
claimant in obtaining evidence.  Such assistance includes 
obtaining medical records that are necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R.  § 3.159(c)(1) (2006).

In November 2006, the veteran submitted three VA Forms 21-
4142 authorizing VA to obtain private medical records 
pertaining to treatment of schizophrenia.  VA has not 
attempted to obtain these records.  The veteran's 
correspondence also noted that he was submitting a letter 
from a Dr. U. regarding treatment of schizophrenia.  However, 
no letter was attached.  

In January 2007, the veteran's representative noted that the 
veteran was submitting additional evidence to the Board and 
waived review of it by the RO.  However, no evidence was 
attached to the correspondence.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all medical records 
authorized by the three VA Form 21-4142s 
received in November 2006, which have not 
been previously secured.

2.  Request that the veteran re-submit the 
letter from Dr. U. he attempted to submit 
in November 2006, along with any evidence 
that he attempted to submit in January 
2007 through his representative.  

3.  Then, readjudicate the veteran's claim 
for service connection for schizophrenia.  
If any part of this decision is adverse to 
the veteran, he and his representative 
should be provided an SSOC.  A reasonable 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


